Citation Nr: 1504635	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for agoraphobia in excess of 30 percent for the period prior to May 28, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A February 2012 rating decision increased the Veteran's disability rating for agoraphobia to 70 percent, effective May 2008.

In September 2013, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In a January 2014 decision, the Board denied entitlement to an increased rating for agoraphobia in excess of 30 percent for the period prior to May 28, 2008, entitlement to an increased rating for agoraphobia in excess of 70 percent for the period beginning May 28, 2008, and entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2014 the Court granted a joint motion for remand (JMR) vacating the Board decision with regard to the denials of entitlement to an increased rating for agoraphobia in excess of 30 percent for the period prior to May 28, 2008, and entitlement to a TDIU.  The parties agreed that the Veteran abandoned the claim of entitlement to an increased rating for agoraphobia in excess of 70 percent for the period beginning May 28, 2008.  The case has been returned to the Board for further consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 2, 2008, the Veteran's service-connected agoraphobia was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, and panic attacks.  The Veteran's agoraphobia was not manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

2.  For the period beginning May 2, 2008, to May 28, 2008, the Veteran's service-connected agoraphobia was manifested by symptoms including suicidal thoughts.  The Veteran's agoraphobia was not manifested by persistent delusions or hallucinations, grossly inappropriate behavior, or intermittent inability to perform activities of daily living, resulting in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for agoraphobia for the period prior to May 2, 2008, are not met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9412 (2014).

2.  The criteria for a disability rating of 70 percent, and no higher, for agoraphobia for the period beginning May 2, 2008, to prior to May 28, 2008, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9412.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in July 2006.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded a VA examination in March 2007.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's agoraphobia is evaluated as 30 percent disabling, for the period prior to May 28, 2009, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9412, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In August 2006 the Veteran reported that nightmares had become more vivid and frequent.  He was fine during the day as long as he avoided specific triggers including driving over a bridge, open spaces, and air travel.  He was able to drive over a bridge on medication.  He avoided air travel entirely.  His relationship with his girlfriend was described as okay.  The Veterans mood and affect were normal.  There were no delusions or hallucinations.  The Veteran was noted to not be suicidal or aggressive.  He was alert and oriented times three.  The Veteran was assigned a GAF score of 65.

In January 2007 the Veteran reported that he continued to have anxiety and panic attacks triggered by driving on bridges.  Medication helped to attenuate the symptoms to some degree.  Panic attacks were also triggered by other situations such as driving fast on the highway on a motorcycle.  He reported that he settled into a satisfactory lifestyle with a girlfriend and had interests such as reading and caring for the household.  He had some bereavement over the loss of his father.  The Veterans mood and affect were normal and reserved.  There were no delusions or hallucinations.  The Veteran was noted to not be suicidal or aggressive.  He was alert and oriented times three.  

The Veteran was afforded a VA medical examination in March 2007.  The Veteran reported that Xanax was helpful with symptom management.  He had to take bridges to get the VA medical center and when he gets stopped on the bridge it triggers panic attacks.  A February 2006 treatment note was reported to reveal ongoing treatment for phobic disorder.  The Veteran's girlfriend reported the Veteran sleepwalking and was thinking about moving farther out into the country.  A note of August 2006 was reported to reveal continuing nightmares regarding military service, avoidance of bridges, open spaces, and air travel.  His GAF was 65.  It was reported that a January 2007 treatment note revealed continuing problems with anxiety and panic attacks triggered by driving on bridges.  Xanax attenuated the symptoms to some degree.  Other situations were noted to trigger panic attacks.  His life was described as relatively satisfactory with the girlfriend and occupying himself with reading and household chores.  His GAF at that time remained 65.

The Veteran reported no problems with suicidal attempts or ideations, past or present.  He reported satisfactory sleep except for two to three nights weekly due to disturbing dreams or nightmares.  Appetite was satisfactory but energy level was reported as decreased since his return from the Middle East in the early 1990's.  He indicated that prior to serving in Iraq he was highly energetic, including running four marathons a year.  However, after serving in the oil field fires of Iraq in 1991, he never had as much energy.  The current effects on daily functioning were described as relatively minor.  He kept fairly busy, although his pace was much slower than previously.  

The Veteran reported satisfactory family of origin relationships.  He had a very good relationship with his brother and they had lunch two to three times a week.  They spoke on the phone almost daily.  He had never been married but had a girlfriend for the prior four years.  He reported a satisfactory relationship with her although he did admit problems related to the panic disorder.  The couple enjoyed taking trips, but the Veteran always drove his car while the girlfriend would fly to their vacation destination.  She would like to take out of the country vacations but the Veteran refused to fly.  He had a problem related to libido and erectile dysfunction.  He stated that overall there were mild problems with the relationship.  He associated with neighbors and friends from high school.  

The Veteran worked but was eventually fired due to absenteeism.  The Veteran reported that this was due to panic-related avoidance of crossing the bridges to his place of employment.  He attributed absenteeism to lack of motivation to get to work and cited a low opinion of some of the supervisors at work.  He remained unemployed since early 2000.  He reported that he knew he would have difficulty with the bridges he would have to cross to get to another employer.  

He had no legal history.  For leisure or recreation the Veteran enjoyed driving along river roads, dining out or going to movies with his girlfriend.  He reported that he kept busy with chores such as changing the oil in the car, his brother's, and his girlfriend's.  He helped his brother with odd jobs since he is mechanically inclined and his brother is not.  He adequately managed his own funds. 

He reported panic attacks approximating them when anticipating or actually having to drive over bridges or take airplanes.  He worried about the loss of control for persisting periods of time, as long as a month, and as a result tended to remain anxious enough that he avoided or restricted his travel, and tended to remain home more often than he liked.  The Veteran did not mention efforts to modify his employment search to accommodate his limitations, such as working closer to home.  He described non-paid work he did for others that might have led to manageable employment situations, but he had not pursued these avenues.  The examiner reported that the Veteran's psychiatrist had not indicated that the Veteran was unemployable.

The Veteran arrived on time by himself.  He presented with a clean and neat appearance.  He had good eye contact and appeared his stated age.  He was of average height and weight.  He was cooperative throughout the examination.  His mood was mildly anxious and his affect was congruent with mood.  There was no evidence of any suicidal or homicidal ideations.  His speech was within normal limits in volume, rhythm, and clarity.  His thought processes were logical and relevant, and no cognitive impairments or perceptual disturbances such as hallucinations or delusions were observed.  He was alert and oriented times three.  His memory, concentration, and attention were adequate.  There were no obsessive or ritualistic behaviors observed or reported.  He appeared to be of at least average intellectual ability.  His judgment and insight were within normal limits.  

The examiner concluded that the diagnosis of panic disorder was supported.  The quick onset of intense fear and discomfort, when faced with certain experiences, so paralyzed this Veteran that he sometimes avoided these situations, thus limiting certain areas of his psychosocial functioning.  As a result, the Veteran experienced brief but quickly remitting periods of discord in his intimate and family relationships.  Of greater complication was his attempt at employment since his military retirement.  He attempted to work in an environment suited to his occupation but because it required driving across a bridge every day, he often missed work.  His absenteeism eventually led to his termination.  While the Veteran's report and reviewed records indicated major challenges to gaining and maintaining employment, his psychiatric treatment did not suggest an inability to work, and there were no rule-outs on other employment options that could be adapted to take into account the panic disorder.  The symptoms and related psychosocial complications were considered mild at the time of the examination.

The Veteran was diagnosed with panic disorder with agoraphobia and assigned a GAF score of 63.

In May 2007 the Veteran reported that he continued to have difficulty driving over bridges and had to use medication to cope.  He did not require the medication in situations without this specific phobic trigger.  His mood was stable on medication though he reported that his girlfriend noted that he was less enthusiastic, energetic, and cheerful than usual.  His mood/affect were normal.  There were no delusions or hallucinations.  The Veteran was noted to not be suicidal or aggressive.  He was alert and oriented times three.  

In November 2007 the Veteran reported panic attacks occurring at home while he should otherwise be relaxed.  He stopped two medications because they were associated with vivid unpleasant dreams and nightmares.  The Veteran's mood/affect were abnormal revealing underlying anxiety.  There were no delusions or hallucinations.  The Veteran was noted to not be suicidal or aggressive.  He was alert and oriented times three.  

On May 2, 2008, the Veteran reported that in the past he had lost his part time job because he could not drive over the bridge to get there.  The drive over the bridge triggered panic attacks.  He was retired and his finances were okay.  He had a good relationship with his girlfriend.  He found things to do around the house.  He had nightmares.  Suicidal thoughts were fleeting but frequent.  There was no intent or plan.  The Veteran was noted to have a normal mood/affect.  He had a mildly diminished range of affect with underlying anxiety.  There were no delusions or hallucinations.  The Veteran was noted to not be suicidal or aggressive.  He was alert and oriented times three.  The Veteran was assigned a GAF score of 55.

In November 2014 Dr. G.B. evaluated the Veteran and discussed the Veteran's mental health history.  After recitation of results of June 1997 and 2011 VA examinations and clinical interview of the Veteran, Dr. G.B. stated that the Veteran has suffered from many of the symptoms, including social isolation, panic attacks, anxiety, and a variety of phobias, since the late 1970's.  Dr. G.B. noted that the Veteran has been diagnosed with agoraphobia, panic disorder with agoraphobia, and specific phobia and that it is impossible to separate each condition.  Dr. G.B. opined that a 70 percent rating was appropriate for the Veteran from 2006 to the present and stated that during this time the Veteran's occupational and social functioning has been adversely impacted by the above noted psychiatric symptomology.  Since 2006, the Veteran had become increasingly more socially isolative, avoidant, and hopeless.  These symptoms were noted to adversely impact his ability to secure employment and his firing from his last position due to absenteeism and to result in the termination of a long-term romantic relationship several years prior to this evaluation.  

Prior to May 2, 2008, the Veteran's agoraphobia was evaluated as 30 percent disabling.  In order to warrant a 50 percent or higher rating for this period, the Veteran's agoraphobia must show occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence does not reflect that a rating in excess of 30 percent is warranted.

Prior to May 2, 2008, the Veteran's agoraphobia did not manifest flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  The Veteran was involved with a girlfriend, had a relationship with his brother, and was associated with neighbors and friends from high school.  Although the Veteran reported panic attacks, there is no indication that these were weekly.  Although the Veteran reported in a May 2007 treatment note that his girlfriend noted that he was less enthusiastic, energetic, and cheerful than usual, the Veteran was noted to have a normal mood and his mood was stable on medication.  The Veteran partially attributed his absenteeism at his former job to a lack of motivation to get to work because he had a low opinion of some of his supervisors.  Since this termination, the Veteran has remained unemployed.  The Veteran reported that his anxiety problems impacted his desire to find employment because the jobs that he was qualified for would require traveling over bridges.  However, the Veteran's mood was noted to be normal to mildly anxious prior to May 2, 2008.

Prior to May 2, 2008, the Veteran's GAF scores were 63 and 65, representing mild symptoms.

The Board acknowledges that Dr. G.B. has opined that the Veteran suffered from symptoms since the 1970's and that his condition warranted an evaluation of 70 percent from 2006 indicating that the Veteran's occupational and social functioning had been adversely impacted.  The provider reported that since 2006, the Veteran had become increasingly more socially isolative, avoidant, and hopeless.  However, assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  The symptoms identified by Dr. G.B. (social isolation, panic attacks, anxiety, avoidance, hopelessness, and a variety of phobias) are not sufficiently specific to support an evaluation in excess of 30 percent disabling during the period prior to May 2, 2008.  

As the preponderance of the evidence prior to May 2, 2008, is against an evaluation in excess of 30 percent disabling for agoraphobia, a higher evaluation for this period is denied. 

Beginning May 2, 2008, to May 28, 2008, the Veteran's agoraphobia manifested suicidal ideation.  The Veteran was assigned a GAF score of 55 representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks).  There is no indication that the Veteran's agoraphobia manifested persistent delusions or hallucinations, grossly inappropriate behavior, or intermittent inability to perform activities of daily living, resulting in total occupational and social impairment.  As such, entitlement to an evaluation of 70 percent disabling, and no higher, for the period beginning May 2, 2008, to prior to May 28, 2008, for agoraphobia, is granted.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected agoraphobia during the period prior to May 28, 2008.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an evaluation in excess of 30 percent disabling for agoraphobia, for the period prior to May 2, 2008, is denied.

Entitlement to an evaluation of 70 percent disabling, and no higher, for agoraphobia, for the period beginning May 2, 2008, to prior to May 28, 2008, is granted.


REMAND

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the JMR the parties agreed that the Board did not acknowledge the effect of the Veteran's service connected disabilities other than agoraphobia in denying the claim for TDIU.  The parties agreed that remand was warranted in order for the Board to adequately address the combined effect of all of the Veteran's service connected conditions, on his ability to maintain substantially gainful employment.

In a VA medical examination report dated in June 2010, the examiner stated that the Veterans quick onset of intense fear and discomfort, when faced with certain experiences, so paralyzed the Veteran that he avoids these situations, thus moderately to severely limiting his psychosocial and occupational functioning.  The examiner reported that the Veteran's social interactions were limited to lunches with his brother and that his restriction of bridges to a single one that he can tolerate results in him not being able to take the most direct route.  The examiner rendered the opinion that the Veteran was not able to work due to his fears of leaving his home, crossing bridges, and interacting with others on a regular basis.  However, the examiner reported that the Veteran has regularly attended his psychiatric appointments.

Thereafter, in March 2011 the Veteran was afforded another VA medical examination.  The examiner indicated that the prior examination report was reviewed.  When asked how his current service connected condition affected his ability to work, the Veteran stated that it "affects my ability to get there" and, "I don't like interacting with people; I have a short fuse."  He further stated that "I don't know what work I would do.  I don't know how to do anything anymore.  I can't do physical labor because of my physical condition, I'm not fast enough to work at a quick oil change place, and there is not much out there for mid-level government beaurocrats."  He indicated that he did not apply for jobs with Boeing or at the airport, jobs that would be consistent with his training, because "I can't drive over bridges or be around aircraft anymore."  When asked if he would apply for a job in Illinois in his field if he did not have to drive over a bridge or be around aircraft, the veteran indicated that he is "not even interested in a job in Illinois," stating that "I don't have the patience or tolerance for foolishness of other people."  The Veteran was noted to have a B.S. in applied sciences/human resources.  He had contact with his neighbors one or two times a month to check up on them or help them with a chore.  He saw his brother who lived five miles away frequently going to lunch two to three times a week and helping him with chores around the house.  He kept in touch with old shipmates through email.  He got together with his brother's friends about once a month.  He was able to run his own errands but generally avoided busy stores and shopping during busy times of the day.  

He is able to cross the Poplar Street bridge from Illinois to Missouri for his VA appointments because it "feels like a roadway because it has no superstructure and if I drive in the left lane, I can't see the water."  When he knows he will have to cross a bridge, he will take 2.25 mg. alprazolam one half hour before crossing, which decreases the severity of his symptoms but does not eliminate them.  He indicated that he is better able to manage his anxiety with other people in the car.  He reported that if he has a passenger or if someone else is driving, he is able to distract himself and therefore has less anxiety. 

The examiner stated that the Veteran states that his specific phobia has severely limited his ability to find and maintain gainful employment.  Specifically, his phobia appears to impact his ability to travel to a job reliably or according to a schedule.  However, the Veteran reported a number of adaptive behaviors that he knew of and took advantage of at different times, such as driving with other people, riding as a passenger, and riding the train, that significantly improved his anxiety and his ability to function despite his fear.  He was unable or unwilling to justify his choices not to employ these behaviors or skills.  He also attributed his lack of employment to other factors such as an inability to physically perform jobs, lack of availability of jobs he wanted, and irritability when interacting with other people.  He further stated that his financial situation allows him to live comfortably without working.  Therefore,  the examiner rendered the opinion that it is less likely than not that that the veteran's service connected condition precludes his ability to perform a job consistent with his training and background. 

In November 2014 Dr. G.B. noted that the Veteran was fired from his prior employment due to his inability to cross bridges that he needed to take to get work.  He reported that he has "no idea" what he could do for employment because "I would have to leave my house."  The provider, after commenting on the March 2011 VA examination report, rendered the opinion that the Veteran's increasing hopelessness over the years as a byproduct of his service-connected agoraphobia makes it more likely than not that his service connected condition precludes his ability to perform a job consistent with his training and background.  Therefore, it was the provider's opinion that the Veteran's condition precluded employment dating back to his termination from his prior job.

Although Dr. G.B. provides commented on the March 2011 VA examination report and quoted substantially from the report, Dr. G.B. did not address the rationale provided by the VA examiner in rendering the negative opinion or indicate any rationale other than increased hopelessness for the opinion.

As it remains unclear whether the Veteran is unemployable and when and unemployability began, it is necessary to afford the Veteran another VA medical examination.  38 C.F.R. § 3.159; Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

At the hearing before the undersigned the Veteran stated that he did not believe that he was unemployable due to any condition other than agoraphobia.  

Presently the Veteran meets the schedular criteria for assignment of a TDIU as of May 2, 2008.  However, the Veteran does not meet the schedular criteria prior to that date.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable during any period for which the Veteran does not meet the schedular criteria for TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

On remand VA records regarding the Veteran's treatment dated since August 2014 should be obtained and associated with the claims file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2014.

2.  Thereafter, the Veteran should be afforded an appropriate examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him and, if so, from when.

The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) during any part of the period identified, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


